 Case 2:20-mj-02004-MEF Document 8             Filed 03/13/20 Page 1 of 1 PageID #: 12




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION


 UNITED STATES OF AMERICA                                                      PLAINTIFF

 v.                               Case No.: 2:20-mj-2004-001

 JASON D’JUAN GARFIELD                                                       DEFENDANT


                                          ORDER


       At the initial appearance conducted on the criminal complaint, the Defendant agreed to

waive the issues of probable cause and detention pending the final disposition of the case;

accordingly, the Court considers the matters waived. The Defendant is detained, subject to

reconsideration on motion of Defendant.

       Dated: March 13, 2020


                                          /s/ Mark E. Ford
                                          HONORABLE MARK E. FORD
                                          UNITED STATES MAGISTRATE JUDGE
